Citation Nr: 0016071	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  92-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
scar of the flexor surface of the left wrist, to include 
consideration of assignment of separate compensable ratings.


REPRESENTATION

Appellant represented by:	Melanie N. Roe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1942 to April 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 1991 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  In the decision, the RO granted 
service connection for a scar of the flexor surface of the 
left wrist, and assigned a noncompensable rating effective 
from December 6, 1990.  A hearing was held at the RO in 
January 1992.  The local hearing officer subsequently 
increased the rating to 10 percent in a decision of April 
1992.  That rating was confirmed by the Board in a decision 
of April 1993.

The veteran subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court) 
(previously known as the United States Court of Veterans 
Appeals).  In January 1995, the Court remanded the case to 
the Board for another decision taking into account matters 
raised in its order.  In particular, the Court stated that 
the Board had failed to apply 38 C.F.R. § 4.48 (1994) (now 
removed) which governed evaluation of scars.  Subsequently, 
in May 1995, the Board remanded the case to the RO for the 
purpose of affording the veteran an examination to obtain 
findings necessary to evaluate his claim under that 
regulation.  

The veteran was afforded another examination in July 1995.  
The RO again confirmed the 10 percent rating for the scar of 
the flexor surface of the left wrist in a decision of August 
1995.  In June 1996, the Board also confirmed the 10 percent 
disability rating.  The Board also referred a claim for an 
earlier effective date for the grant of service connection 
for a left wrist scar and claims for service connection for a 
left shoulder disorder and median nerve neuropathy back to 
the RO for adjudication.  In a rating decision of November 
1996, the RO granted an earlier effective date (December 27, 
1982) for the 10 percent rating for the scar of the left 
wrist.  The RO also denied entitlement to service connection 
for median nerve neuropathy and left shoulder limitation of 
motion, claimed as secondary to the service-connected scar of 
the left wrist flexor surface.  

Subsequently, in July 1997, the appellant filed a brief with 
the Court.  In November 1997, the Secretary of Veterans 
Affairs (Secretary) filed a Motion for Remand.  In the 
motion, the Secretary noted that the Board had not discussed 
the possibility of assigning separate ratings for pain and 
limitation of function.  The Court granted that motion 
through an order dated in December 1997.  

The Board remanded the case to the RO in June 1998.  The 
requested development has since been completed to the extent 
possible, and the case has been returned to the Board for 
further appellate review.  

The appeal for a higher evaluation arises from the initial 
rating decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.  

As noted above, the Board previously found that the veteran 
had raised a claim for an earlier effective date for a grant 
of service connection for a left wrist scar.  The RO has 
granted an effective date of December 27, 1982, for the grant 
of service connection for the left wrist scar.  The veteran 
has not appealed that decision, and it will not, therefore, 
be addressed in this decision.  The Board also previously 
noted that the veteran may have been attempting to raise a 
claim of clear and unmistakable error in failing to grant 
service connection for left wrist neuropathy in a previous 
rating decision.  The Board finds that such an issue has not 
been raised with the specificity required by law.  The Board 
has noted that during a hearing held in January 1992, the 
veteran's representative made references to previous rating 
decisions in March and December 1983.  Those rating decisions 
denied entitlement to pension, but did not address the issue 
of service connection for median nerve neuropathy.  
Therefore, because there was no decision in 1983 on a claim 
for service connection for median nerve neuropathy, there is 
no basis for claiming clear and unmistakable error in such a 
decision.  

The Board notes that, to the extent that a claim for service 
connection for median neuropathy was raised but not 
adjudicated in 1983, the claim would have remained open until 
November 1996 when the RO denied service connection for 
median nerve neuropathy.  That denial has not been appealed 
and is not before the Board.  Accordingly, the Board will not 
further address the matter of clear and unmistakable error in 
rating decisions of March and December 1983.  See Fugo v. 
Brown, 6 Vet. App. 40, 44-45 (1993) (Where the veteran did 
not reasonably raise clear and unmistakable error, the Board 
was not required to address it, but should have noted the 
veteran's attempt to raise the issue and resolved it simply 
and quickly).  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The left wrist scar is painful and tender on objective 
examination, but is not poorly nourished with repeated 
ulceration; does not limit motion of the wrist to the degree 
that dorsiflexion is less than 15 degrees, or palmar flexion 
is limited to in line with the forearm; and has not resulted 
in other limitation of function of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for a scar of the flexor surface of the left wrist 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 5214, 5215 7803, 7804, 
7805 (1999). 

2.  The criteria for a separate compensable rating for a left 
wrist scar based on limitation of function such as limitation 
of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 5214, 5215 7803, 
7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The Board notes that the veteran reported that the only 
doctor who had checked his wrist was Dr. Michael Cox in 
Livingston, Tennessee.  Records were previously obtained from 
Dr. Cox, and the Board is not aware of any additional 
evidence which is available. 

The veteran has been afforded a personal hearing.  He has 
also been afforded disability evaluation examinations.  A VA 
examination of the veteran's joints and a neurological 
examination where scheduled for October 1998, but were 
canceled with a notation that the veteran had withdrawn his 
claim.  The veteran was scheduled for a neurology examination 
at the VA in March 1999, but the appointment was canceled by 
the patient.  It was noted that he did not want to have 
another neuro appointment.  Although another VA examination 
was scheduled for April 2000, the veteran failed to report 
for that examination.  Therefore, no further assistance to 
the veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. 

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
scars was changed.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Previously, 38 C.F.R. § 4.48 (1997) provided that as to the 
residuals of wounds not chiefly characterized by amputation, 
ankylosis, or limitation of motion, the most obvious feature 
of the disability and the starting point for physical 
examination is the superficial scar.  An accurate and full 
description of the scar must be furnished by the medical 
examiner, so that the disability from it may be intelligently 
visualized and evaluated.  Its location, length, width and 
depth will be described; whether it is painful, inflamed, 
keloid; adherent or nonadherent; whether it involves or 
distorts neighboring orifices; whether it is exerting 
traction or limiting normal motion of the parts involved; 
whether there is ankylosis of contiguous joints; whether 
there is bone or muscle loss, or muscle hernia, and, if so, 
to what extent and how productive of interference with normal 
functions; whether there is associated lesion of a peripheral 
nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  At 62 FR 30237, June 3, 
1997, § 4.48 was removed, effective July 3, 1997.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999), a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999), a 10 
percent rating is warranted for limitation of motion of the 
wrist where dorsiflexion is less than 15 degrees, or where 
palmar flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214 (1999), if there is ankylosis of the 
wrist which is favorable in 20 to 30 degrees of dorsiflexion, 
a 30 percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  Under 38 C.F.R. § 4.31 (1999), 
however, when the requirements for a compensable evaluation 
are not met, a zero percent rating shall be assigned.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  

Under certain circumstances, assigning a separate rating for 
a scar would not result in pyramiding.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on pain and 
tenderness, and another separate rating based on limitation 
of function such as limitation of motion.  

The Board has considered the full history of the veteran's 
service-connected left wrist scar.  The veteran's service 
medical records include the report of a physical examination 
of the veteran conducted in April 1946 for the purpose of his 
separation from service which shows that he had a scar of the 
left wrist flexor surface.  It was two inches long a well 
healed.  It was not considered to be disabling.  It was 
sustained in December 1945 in the Philippine Islands.  

In December 1982, the veteran submitted a claim for VA 
benefits in which he reported that his left arm got numb and 
that he sometimes dropped things.  He stated that he had an 
injury to the tendon in the left wrist in October 1945 while 
in the Army.  He also reported a history of sustaining 
injuries in an auto accident in April 1982, including 
whiplash.  The Board notes that this claim was apparently 
interpreted at the time as being a claim for nonservice-
connected pension only.  The report of an examination of the 
veteran conducted in November 1982 by Walter J. Treanor, 
M.D., shows that the veteran reported numerous complaints 
pertaining to an automobile accident in April 1982.  He 
reportedly had not been released for work by his treating 
physician.  He also gave a history of having had intermittent 
numbness in the left hand since an injury during World War II 
when he sustained a laceration of the volar surface of the 
distal forearm.  He said that since he had stopped working, 
the numbness in his hand had gotten worse, and that it 
particularly occurred at nighttime.  He also said that it 
occurred when he put his hand on top of the steering wheel of 
a car.  On examination, it was noted that the veteran was a 
former weight lifter who was extremely well muscled.  There 
was no weakness detected in the muscles of the upper 
extremities, and no atrophy.  Sensation was normal 
throughout.  The impressions included "history suggestive of 
a mild median neuropathy on the left side, of ancient order, 
and not disabling."  

The report of a disability evaluation examination conducted 
by the VA in July 1983 shows that the veteran had a scar of 
the left wrist palmar anterior surface.  It was also noted 
that he had limitation of extension of the left shoulder.  In 
a rating decision of December 1983, the RO considered all of 
the veteran's disabilities and determined that he was 
entitled to a nonservice-connected pension.  In doing so, the 
RO rated the nonservice-connected median nerve neuropathy and 
limitation of motion of the left shoulder together as 20 
percent disabling.  No decision was made at that time with 
respect to service connection for a scar of the left wrist.  

In December 1990, the veteran filed a claim for service 
connection.  During a hearing held in January 1992, the 
veteran testified that his wrist was cut during service and 
was sewn up by a Philippine Army doctor.  The veteran said 
that he was in a hospital for several months.  He said that 
upon separation from service a doctor told him that he should 
get a 20 or 30 percent rating, but the veteran said that he 
did not stick around to pursue that because he wanted to get 
out of the Army.  He said that after getting out the wrist 
injury caused him to lose a few jobs.  He specified losing 
jobs shortly after separation working as a mover and working 
for a railroad.  He said that he had never had full and 
unrestricted use of his left hand since the injury.  He 
indicated that the injury affected his grip and the use of 
his thumb.  He also reported having limited motion.  With 
respect to whether the injury caused pain, the veteran said 
that it caused him to have "fits" and that he had only been 
able to sleep for two hours the previous night.  He also said 
that the whole left side got numb.  He described the pain as 
being dull like a toothache or like stepping on a needle or a 
nail.  He also reported that sometimes it throbbed.  He said 
that it got numb every night.  He indicated that he had 
lifted weights over the years in order to keep the hand 
working.  He said that he had been using barbells to exercise 
it for 46 years.  

The report of a peripheral nerves examination conducted by 
the VA in January 1992 shows that the veteran gave a history 
of being injured in the Philippines in 1945 during a 
celebration the night before coming home.  His left wrist was 
cut and his hand was in a sling for several months.  The 
veteran reported that he had rehabilitated himself.  
Subjective complaints included having pain in the heel of the 
thumb on the left.  He also reported having limitation of 
motion at the left shoulder.  Sensory examination to pinprick 
and fine touch was intact throughout.  On motor examination, 
there was no atrophy and no weakness.  Deep tendon reflexes 
were present and symmetrical.  There was no Tinel's sign.  
The left thumb was very tender to palpation.  The upper 
extremities had no neurological abnormality.  There was 
tenderness to palpation of the left wrist and left thumb.  
The diagnosis was no neurological disease or disorder.  X-
rays of the left wrist joint revealed no evidence of 
fracture, dislocation or bony erosion.  There were possible 
minimal degenerative changes of the radiocarpal joint.  There 
were two surgical clips projecting in soft tissue of the 
distal forearm from previous surgery.  

The report of an examination of the veteran's joints 
conducted by the VA in July 1995 shows that he gave a history 
of sustaining a laceration of the volar aspect of the left 
wrist with a sharp knife or machete in the Philippines on the 
day after the war ended in 1945.  He said that this occurred 
during victory celebration.  He reported that he was 
hospitalized in the Philippines and the laceration was 
repaired there.  With respect to subjective complaints, the 
veteran stated that he had always had problems with his 
wrist.  He said that it interfered with his ability to 
satisfactorily carry out the requirements of his work 
activities.  He reported that at one time he worked on a 
railroad and had trouble hopping railroad cars because of the 
scar tissue in the left wrist.  On objective examination, 
there was a superficial scar approximately 8 centimeters in 
length located in an oblique manner on the volar crease at 
the wrist joint.  The scar was not adherent to the underlying 
tissue.  The veteran had increased sensitivity in that area.  
There was no muscle atrophy in the hand.  He was able to make 
a fist and straighten the fingers.  He did lack some range of 
motion in the left wrist.  Wrist extension was to 50 degrees 
on the left as compared to 80 degrees on the right.  Wrist 
flexion was to 30 degrees on the left as compared to 60 
degrees on the right.  There was normal pronation and 
supination of the forearm and wrist.  There was no evidence 
of atrophy of the pulp of the fingers on the left hand.  
There was also no evidence of diminished sensation.  There 
was no deformity.  X-rays of the left wrist revealed no bone 
or joint abnormality and no foreign bodies or other abnormal 
findings within the soft tissues.  The diagnosis was scar 
tissue, left wrist as described above.  Photographs of the 
scar are associated with the examination report.  The X-ray 
report dated in July 1995 states that the film of the left 
wrist revealed no evidence of fracture, dislocation or bony 
erosion was identified.  There was a suspicious soft tissue 
swelling of the wrist noted.  

After considering all of the relevant evidence, the Board 
finds no basis for assigning an increased rating for the 
service-connected scar of the flexor surface of the left 
wrist.  The Board notes that, other than pain, there is no 
evidence that any of the factors listed in 38 C.F.R. § 4.48 
are present in this case.  In this regard, the Board notes 
that the scar is not inflamed, keloid, or adherent.  It does 
not involve or distort neighboring orifices, and it does not 
exert traction or limit normal motion of the parts involved.  
There is no ankylosis of contiguous joints no bone or muscle 
loss, and no muscle hernia.  With respect to the claimed 
median nerve neuropathy, the Board notes that it is a 
disability for which service connection has been denied and 
cannot, therefore, be considered when assigning a rating for 
the service-connected scar of the left wrist.  Moreover, no 
impairment of the median nerve has been shown.  The disorder 
was diagnosed "by history" when the veteran was examined by 
Dr. Treanor in November 1982.  Neurological findings were 
normal on that examination, as well as the subsequent 
examinations by the VA.

The Board also notes that a photo of the scar shows that it 
is a hairline scar which is not disfiguring.  Moreover, a 
compensable rating may not be assigned on the basis of 
disfigurement unless the scar is located on head, face, or 
neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  

The Board finds that the evidence shows that the scar of the 
left wrist is painful and tender on objective examination, 
but it is not poorly nourished with repeated ulceration, and 
does not limit motion of the wrist to the degree that 
dorsiflexion is less than 15 degrees, or palmar flexion is 
limited in line with the forearm.  Such findings are not 
reflected in any of the medical evidence.  Although the 
veteran has testified to a greater degree of disability, his 
subjective account is contradicted by the more credible 
objective examination findings.  The Board recognizes that 
weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  However, a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (1999).  Such findings are not demonstrated in this 
case.  Accordingly, the Board concludes that the criteria for 
a initial disability rating higher than 10 percent for a scar 
of the flexor surface of the left wrist are not met.  The 
Board also concludes that the criteria for a separate 
compensable rating for a scar of the flexor surface of the 
left wrist based on limitation of motion are not met. 

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that the veteran's service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  His actual 
medical treatment records show that he is disabled by 
nonservice-connected injuries sustained in a motor vehicle 
accident rather than by his service-connected scar of the 
left wrist.  Although the veteran has reported that he lost a 
moving job and a railroad job due to being fired because he 
was only able to work with one hand, he has not provided any 
objective evidence corroborating that account.  In the 
absence of such factors, further consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3 (1999), but does not find the 
evidence is of such approximate balance as to warrant its 
application. Therefore, for the reasons enunciated above, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for the left wrist scar.


ORDER

Entitlement to an initial rating higher than 10 percent for a 
scar of the flexor surface of the left wrist is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

